No. DA 06-0340

               IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2007 MT 61N


                                                   ____________________________________

WAYDE S. LEWIS,

              Plaintiff and Appellant,

         v.

FRANCES LEWIS and MAY WALKER-BRANTON,

              Defendants and Respondents.
                                                   ____________________________________


APPEAL FROM:         District Court of the Eighteenth Judicial District,
                     In and for the County of Gallatin, Cause No. DV-04-502,
                     The Honorable Mike Salvagni, Presiding Judge.


COUNSEL OF RECORD:

              For Appellant:

                     Andrew J. Breuner, Attorney at Law, Gallatin Gateway, Montana

              For Respondent:

                     Geoffrey C. Angel, Angel Law Firm, Bozeman, Montana

                                                   ____________________________________

                                                        Submitted on Briefs: February 14, 2007

                                                                      Decided: March 6, 2007

Filed:

                   _____________________________________________
                                       Clerk
Justice Brian Morris delivered the Opinion of the Court.

¶1       Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2003, the following memorandum decision shall not be

cited as precedent. It shall be filed as a public document with the Clerk of the Supreme

Court and its case title, Supreme Court cause number and disposition shall be included in

this Court’s quarterly list of noncitable cases published in the Pacific Reporter and

Montana Reports.

¶2       Wayde Lewis (Wayde) and Frances Lewis (Frances) jointly purchased a 1993

Saturn SL2. Wayde and Frances took title as co-owners to the car on September 4, 1993.

Wayde eventually filed for bankruptcy and on July 25, 1995, the United States

Bankruptcy Court discharged Wayde’s debts and extinguished his ownership interest in

certain assets, including the car. Wayde and Frances were divorced on September 19,

1997. The decree of dissolution did not address ownership of the car.

¶3       Frances traded in the Saturn SL2 for a new car on July 25, 1998. Frances claims

that the dealership allowed her to use documents from Wayde’s bankruptcy proceeding

and the decree of dissolution of Frances’s and Wayde’s marriage to establish her

authority to trade the vehicle without Wayde’s permission. May Walker-Branton (May)

served as notary for the certificate of title transferring the Saturn SL2. Wayde was

incarcerated at the Montana State Prison at the time Frances traded the car. Wayde

obtained a copy of the title transfer certificate from the Department of Motor Vehicles

after his release from prison. Wayde filed an action against Frances and May in District

Court.


                                            2
¶4     The District Court granted summary judgment to Frances and May. The court

determined that Wayde’s claim that he had made payments for the car from a joint

account lacked merit in light of the fact that any payments from the joint account

occurred after Frances and Wayde had divorced, and, therefore, Wayde no longer had any

ownership interest in the account. The court further determined that Wayde’s actions in

discharging the car in the bankruptcy proceeding released Wayde from owing any further

payments on the car. The court concluded that Wayde could not retain an ownership

interest in personal property from which the Bankruptcy Court had released Wayde from

paying. Wayde appeals.

¶5     We review de novo a district court’s decision to grant summary judgment, based

upon the same criteria applied by the district court. Hardy v. Vision Service Plan, 2005
MT 232, ¶ 10, 328 Mont. 385, ¶ 10, 120 P.3d 402, ¶ 10. We must determine whether the

court correctly found that no genuine issues of material fact existed and whether the court

applied the law correctly. Hardy, ¶ 10.

¶6     We have determined to decide this case pursuant to Section 1, Paragraph 3 of the

Internal Operating Rules, as amended in 2003, that provide for memorandum opinions. It

is manifest on the face of the briefs and record before us that Wayde’s appeal lacks merit.

Settled Montana law clearly controls the legal issues presented and the District Court

correctly interpreted these legal issues.

¶7     Affirmed.

                                                 /S/ BRIAN MORRIS




                                            3
We Concur:

/S/ KARLA M. GRAY
/S/ PATRICIA COTTER
/S/ JIM RICE
/S/ W. WILLIAM LEAPHART




                          4